Case: 21-40694     Document: 00516503446         Page: 1     Date Filed: 10/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 11, 2022
                                  No. 21-40694
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   John Louis Atkins,

                                                           Plaintiff—Appellant,

                                       versus

   United States Department of Justice - F.B.O.P.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CV-300


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          John Louis Atkins, federal prisoner #11028-091 and Texas prisoner
   #2184778, appeals the dismissal of his 28 U.S.C. § 2241 petition in which he
   sought to challenge the revocation of his terms of supervised release and the
   revocation sentences imposed for his prior convictions of being a felon in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40694      Document: 00516503446          Page: 2    Date Filed: 10/11/2022




                                    No. 21-40694


   possession of a firearm and passing counterfeit obligations of the United
   States. He challenges the denial of his motion to amend his § 2241 petition
   and the district court’s dismissal of the petition without addressing the
   merits of his actual innocence and time computation claims.
          On Atkins’s motion, the district court for the Northern District of
   Texas transferred the petition to the Eastern District of Texas and denied
   Atkins’s motion to amend his petition without prejudice. Following the
   transfer, the Eastern District of Texas granted Atkins’s motion to amend his
   petition. Thus, his complaints that he was not permitted to amend his
   petition are meritless.
          Atkins’s claim of actual innocence is a collateral attack on the
   revocation judgment, which is properly construed as arising under 28 U.S.C.
   § 2255. Padilla v. United States, 416 F.3d 424, 426 (5th Cir. 2005). He has
   not demonstrated that § 2255 is inadequate or ineffective to test the legality
   of his detention. See § 2255(e); Reyes-Requena v. United States, 243 F.3d 893,
   901 (5th Cir. 2001). As such, the § 2241 petition was properly dismissed
   because the district court lacked jurisdiction to consider any claims arising
   under § 2255. See Pack v. Yusuff, 218 F.3d 448, 451-52 (5th Cir. 2000).
          Atkins’s amended petition, which did not include or reincorporate his
   time computation argument, superseded his earlier petition.          See King
   v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994). Atkins did not re-urge his time
   computation claims in his reply to the Government’s response or in his
   objections to the magistrate judge’s report and recommendation. Thus, his
   assertions of error in the disposition of these claims are without merit.
          AFFIRMED.




                                          2